DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Qu (US 2020/0312883 A1) in view of Straub (US 2004/0028883 A1).
Regarding Claim 1, Qu discloses a conductive glass substrate (Fig 7-12,14), comprising: a glass substrate (6; [0076]; “glass substrate”) structure having a bottom surface ([0072]; “bottom surface”) and a top surface ([0072]; “top surface”) corresponding to the bottom surface, wherein the glass substrate (6) structure includes at least one through hole (at 61; [0073,0078]) connected between the bottom surface and the top surface of the glass substrate structure (6); a conductive base structure (60,657; [0043,0072,0077]; “signal lines 60 on the top surface of the base-substrate motherboard 6 and signal-line leads on the bottom surface of the base-substrate motherboard 6. Materials of the signal line 60 and the signal-line lead may be selected according to actual needs, for example, metal conductive material”) disposed on the bottom surface of the glass substrate structure (6), wherein the conductive base structure (60,657) includes a first conductive base layer (at 657; “signal-line leads”; for example on the upper left quadrant of 6 in Fig 9) disposed on the bottom surface of the glass substrate structure (6) and a second conductive base layer (at 657, “signal-line leads” ; for example on the upper right quadrant of 6 in Fig 9) disposed on the bottom surface of the glass substrate structure (6), and the first conductive base layer (at 657) and the second conductive base layer (at 657) are separate from each other ([0078-0082]; “when subsequently cutting the base-substrate motherboard 6 along the cutting line 63, each via-hole 61 is divided into two grooves each serving as a groove 62 in a lateral side of the corresponding base-substrate sub-board after cutting. The groove 62 extends through top and bottom surfaces of the base-substrate sub-board”); and a conductive extending structure (at 64; [0079-0082]) electrically connected ([0079]; “conductive connection portion 64 is connected with the corresponding signal lines 60 and the corresponding signal-line lead, respectively”) to the conductive base structure (60,657), wherein the conductive extending structure (at 64) is extended from the conductive base structure (60,657; [0072,0077]) to the top surface of the glass substrate structure (6) along an inner surface of the at least one through hole (at 61).
Qu does not disclose the first conductive base layer and the second conductive base layer are indirectly disposed on the bottom surface of the glass substrate structure through a first adhesive layer and a second adhesive layer, respectively.
	Straub (also in the field or display technology and circuit technology; [0009,0026-0034]) teaches of a conductive glass substrate (Fig 1-2), comprising: a glass substrate (13; [0026-0029]; “glass layer”) structure having a bottom surface (lower surface seen in Fig 1-2) and a top surface (upper surface seen in Fig 1-2) corresponding to the bottom surface; a conductive base structure (11,16; [0026-0034]; “conductor layers”, “conductor tracks  (or conductor areas)”) disposed on the bottom surface of the glass substrate structure (13), wherein the conductive base structure (11,16) includes a first conductive base layer portion (at left side of Fig 2; at 16) disposed on the bottom surface of the glass substrate structure (13) and a second conductive base layer portion (at right side of Fig 2; at 16) disposed on the bottom surface of the glass substrate structure (13), and the first conductive base layer portion (at 16) and the second conductive base layer portion (at 16) are separate from each other (see Fig 2 showing separation from different portions of 16) and are indirectly disposed on the bottom surface of the glass substrate (13) structure through a first adhesive layer portion (12; [0026-0034]) and a second adhesive layer portion (12; [0026-0034]), respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate as disclosed by Qu, wherein the conductive base layer is indirectly disposed on the bottom surface of the glass substrate structure through an adhesive layer as taught by Straub, in order to allow cost-effective production, provide very good mechanical and thermal properties, provide very good dielectric properties, allow for use up to extremely high frequencies, optimally adapted to the customarily used components in terms of component thermal expansion, provide good adhesion, improved density, allow for homogeneity and uniformity and minimize costs and prices (Straub, [0002-0008,0026-0036,0042-0048]), such that the first conductive base layer and the second conductive base layer, as already taught by Qu, are indirectly disposed on the bottom surface of the glass substrate structure through a first adhesive layer and a second adhesive layer, respectively.  (Note that the claim has not stated that the first adhesive layer and the second adhesive layer are formed from two separate materials.  Note also that both Qu ([0048]) and Straub ([0009,0026-0034]) relate to display technologies.)


Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Qu (US 2020/0312883 A1) in view of Straub (US 2004/0028883 A1) as applied to claim 1 above, and further in view of Fushie (US 9,232,652 B2).
2113 [R-l] Product-by-Process Claims 
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE 
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE 
IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.) 
Regarding Claim 2, Qu in view of Straub teaches the limitations of the preceding claim and Qu further teaches the use of a laser process (Qu; [0078]).
Qu does not disclose the conductive glass substrate, wherein the inner surface of the at least one through hole is a rough surface formed by a laser process or an irregular surface for increasing a contact area between the conductive extending structure and the inner surface of the at least one through hole.
Fushie teaches of a conductive glass substrate (Fig 5; 2), wherein an inner surface of at least one through hole (3) is a rough surface (formed by a laser process) or) an irregular surface (see Fig 5) for increasing a contact area (Column 2, lines 25-40, claim 1) between a conductive extending structure (7) and an inner surface of the at least one through hole (3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate as taught by Qu in view of Straub, wherein the inner surface of the at least one through hole is a rough surface (formed by a laser process) or an irregular surface for increasing a contact area between the conductive extending structure and the inner surface of the at least one through hole  as taught by Fushie, in order to increase anchoring, allow metal to penetrate glass at the inner surface, and improving gas barrier property (Fushie, Column 2, lines 25-40, claim 1). 
Claim 2 states a “formed by a laser process” but “formed by a laser process” does not represent product structure but only refers to the process by which the film is formed.  Thus Claim 2 is a product claim that recites a process step(s) of a laser process and is thus treated as a product-by-process claim.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Qu (US 2020/0312883 A1) in view of Straub (US 2004/0028883 A1) as applied to claim 1 above, and further in view of Horiuchi (US 2008/0277155 A1).

Regarding Claim 4, Qu in view of Straub teaches the limitations of the preceding claim.
Qu further discloses the conductive glass substrate, wherein an inner lateral surface (inner surface of 657) of the first conductive base layer (at 657; for example on the upper left quadrant of 6 in Fig 9,12b) and the inner surface of the at least one through hole (61) are seemingly flush with each other, and an inner lateral surface of the second conductive base layer (at 657; for example on the upper right quadrant of 6 in Fig 9,12b) and the inner surface of the at least one through hole (61) are seemingly flush with each other.
Qu does not disclose wherein an inner lateral surface of the first conductive base layer and the inner surface of the at least one through hole are flush with each other, and an inner lateral surface of the second conductive base layer and the inner surface of the at least one through hole are flush with each other.
Horiuchi teaches of a substrate (Fig 2) wherein an inner lateral surface (inner surface of 14 in Fig 2B) of a first conductive base layer portion (left side of lower 14 in Fig 2B) and an inner surface of the at least one through hole (TH) are flush with each other (see Fig 2C), and an inner lateral surface (inner surface of 14 in Fig 2B) of a second conductive base layer portion (right side of lower 14 in Fig 2B) and the inner surface of the at least one through hole (TH) are flush with each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate as taught by Qu in view of Straub, wherein an inner lateral surface of the first conductive base layer and the inner surface of the at least one through hole are flush with each other, and an inner lateral surface of the second conductive base layer and the inner surface of the at least one through hole are flush with each other as taught by Horiuchi, in order to form a power feeding path and provide a means of forming a conductive layer using electrolytic and/or electroless methods (Horiuchi, [0034-0039]). Furthermore it has been held that a modification would have involved a mere change in shape of a component, in order to form a power feeding path and provide a means of forming a conductive layer using electrolytic and/or electroless methods (Horiuchi, [0034-0039]).  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular shape, a change of shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)  Note that the instant specification at page 9, lines 1-14, the evidence has not presented any significance for this claimed shape and furthermore states “However, the aforementioned description is merely an example and is not meant to limit the scope of the present disclosure”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896